


110 HR 2938 IH: District of Columbia Land Grant

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2938
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize grants to upgrade agriculture and food
		  sciences facilities at the District of Columbia Land Grant University, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Land Grant
			 Enhancement Act of 2007.
		2.Non-Federal
			 matching requirements formula funding
			(a)Smith-Lever
			 ActSection 3(e)(4) of the Smith-Lever Act (7 U.S.C. 343(e)(4))
			 is amended—
				(1)in the paragraph
			 heading, by inserting and
			 the District of Columbia after areas;
				(2)in subparagraph
			 (A), by inserting and the District of Columbia after
			 United States;
				(3)in subparagraph
			 (A), by inserting and the District of Columbia after
			 respectively,; and
				(4)in subparagraph
			 (B), by inserting or the District of Columbia after
			 area.
				(b)Hatch Act of
			 1887Section 3(d)(4) of the Hatch Act of 1887 (7 U.S.C.
			 351c(d)(4)) is amended—
				(1)in
			 the paragraph heading, by inserting and the District of Columbia after
			 areas;
				(2)in subparagraph
			 (A), by inserting and the District of Columbia after
			 United States;
				(3)in subparagraph
			 (A), by inserting and the District of Columbia after
			 respectively,; and
				(4)in
			 subparagraph (B), by inserting or the District of Columbia after
			 area.
				3.Grants to upgrade
			 agriculture and food sciences facilities at the District of Columbia Land Grant
			 UniversityThe National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3101 et seq.) is amended by inserting after section 1447 the following:
			
				1447A.Grants to
				upgrade agriculture and food sciences facilities at the District of Columbia
				Land Grant University
					(a)PurposeIt
				is declared to be the intent of Congress to assist the land grant university in
				the District of Columbia, as established under section 208 of the District of
				Columbia Public Postsecondary Education Reorganization Act of October 26, 1974
				(Public Law 93–471) in efforts to construct, acquire, rent, alter, or repair
				buildings or facilities or relevant equipment necessary for conducting
				agricultural research.
					(b)Authorization of
				appropriationsThere are authorized to be appropriated for the
				purposes of carrying out the provisions of this section $750,000 for each of
				fiscal years 2008 through 2012.
					(c)Transfer of
				fundsIf the Secretary finds that funds allocated to program
				activities under section 1447 are not obligated within fiscal years 2008
				through 2012, the Secretary may transfer such sums as are necessary to carry
				out program functions under this
				section.
					.
		4.Grants and
			 fellowships for food and agricultural sciences educationSection 1417 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152) is
			 amended—
			(1)in subsection (b),
			 by inserting including the University of the District of
			 Columbia, after universities,; and
			(2)in subsection
			 (d)(2), by inserting , including the University of the District of
			 Columbia, after universities.
			
